DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 28 March 2019 has been entered.  After entry of the amendment, claims 1-20 are currently pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no support for the limitation of 35%w in claim 1.  It is believed that “%w” should be -- M% --.

Claim Interpretation
It is believed that the limitation of “35%w” found in claim 1 should be --  M% -- and accordingly while be treated as such in all following rejections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing and therefore vague and indefinite.  As the amount of cured fiber cement powder is less than about 35 wt% it can include “0” as a lower limit and therefore the cured fiber cement powder is not required and therefore the material produced in step (a) is not a required component in process step (b) in the process. Therefore the claim reads on the conventional process of making an air-cured fiber cement products.  Part (c) or claim 1 is confusing and therefore vague and indefinite as it merely recites “providing a green fiber cement sheet” however it does not recite what the whether the green fiber cement sheet is made up of the components in part (b) or if is made up of components different from those of step (b).  Clarification is requested.
Claim 14 is indefinite because it merely recites a process of using without any active, positive steps delimiting how this use is actually practiced.  The attempt to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 USC 112(b).  According to MPEP 2173.05(q): Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. For example, a claim which read: “A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon.” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 15-16, and 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 2 fails to further limit claim 1 as claim 1 has an upper limit of 35M% (see claim interpretation) and as claim 2 recites an upper limit of 40M% it is broader in scope and accordingly fails to further limit.
Claims 15-16 and 18-19 are also rejected as they all depend ultimately from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Patent Publication No. WO 2012/084677 A1.
The reference teaches, in column 5, the production of waste from air-cured fiber cement which is first crushed and then ground (see page 5, lines 19+).  According to page 10, lines 29+, the air-cured fiber cement material comprises cement, cellulose fibers, and reinforcing fibers.  It is clear that water is added in order for the composition to set.  According to page 6, lines 14+, the Hatschek process is most widely known for the manufacture of fiber cement products.  It is suited for the manufacture of flat sheets, corrugated sheets, etc.  The sheet is hardened at room temperature for about one week and may or may not be preceded by curing in an oven (page 7, lines 1-14).
The instant claims are met by the reference.
As for claim 1, Step (a) is taught by the reference as it teaches the formation of ground cured fiber cement material. As for step (b) as discussed in the 112(b) rejection, the cured fiber cement powder is not required to be present as it may be present in an amount of 0%.  Therefore the air-cured cement product of the reference meets the composition of part (b) of the claim as it comprises water, cementitious binder and fibers (cellulose and reinforcing).  The production of a sheet is taught as is the step of air-curing.  
As for claim 9, this limitation is taught by the reference.
As for claim 12, the reference teaches an air-cured fiber cement product.
As for claim 13, the reference teaches a corrugated fiber cement sheet.
As for claim 14, the reference teaches a building material (i.e. roofing applications such as slates, roof underlayment, corrugated sheet, façade cladding panels, etc. (see page 12, lines 16-20).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent Specification No. JP 2004-217482 A.
The reference teaches, in the examples, a fiber reinforced cement board comprising cement, siliceous powder, reinforcing fiber and pulverized waste material of a fiber reinforced cement board.  The components are hydrated and made into a paper sheet which was then press-molded, precured and then autoclave cured.  A fiber reinforced cement board having a thickness of 12 mm is formed.
The instant claims are anticipated by and/or rendered obvious over the reference.  
As for claim 12 this is a product-by-process claim and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of manufacture.  While the reference does not recite the same method, as it teaches autoclave curing not air-curing, it is believed that the resulting composition is the same.  As stated in MPEP 2113 [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claim is anticipated by and/or rendered obvious by the reference. 
As for claim 14, the reference teaches the formation of a building material, i.e. a fiber reinforced cement board.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Utagaki et al (US Patent Application Publication No. US 2008/0072796 A1).
The reference teaches, in the claims, a process of forming a fiber reinforced cement product comprising hydraulic inorganic material, a siliceous material, woody reinforcement, and a finely divided fiber reinforced cement product.
The instant claims are anticipated by and/or rendered obvious over the reference.  
As for claim 12 this is a product-by-process claim and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of manufacture.  While the reference does not recite the same method, as it teaches autoclave curing not air-curing, it is believed that the resulting composition is the same.  As stated in MPEP 2113 [R-1] "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claim is anticipated by and/or rendered obvious by the reference. 
As for claim 14, the reference teaches the formation of a building material, i.e. a fiber reinforced cement siding (paragraph [0145]).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2004-217482 A in view of PCT International Patent Publication No. WO 2012/084677 A1.
Japanese Patent Specification No. JP 2004-217482 A was discussed previously, above.
PCT International Patent Publication No. WO 2012/084677 A1 was discussed previously above.
The instant claim is obvious over the reference.
Claim 13 is a product-by-process reference and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of manufacture.  While the reference does not recite the same method, as it teaches autoclave curing not air-curing, it is believed that the resulting composition is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.   While the primary reference fails to teach the formation of a corrugated sheet, the secondary reference teaches that it is known in the art to form corrugated fiber cement sheets from fiber reinforced cement compositions.  Accordingly the formation of a corrugated fiber cement sheet is obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Utagaki et al (US Patent Application Publication No. US 2008/0072796 A1) in view of PCT International Patent Publication No. WO 2012/084677 A1.
Utagaki et al (US Patent Application Publication No. US 2008/0072796 A1) was discussed previously, above.
PCT International Patent Publication No. WO 2012/084677 A1 was discussed previously above.
The instant claim is obvious over the reference.
Claim 13 is a product-by-process reference and the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of manufacture.  While the reference does not recite the same method, as it teaches autoclave curing not air-curing, it is believed that the resulting composition is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.   While the primary reference fails to teach the formation of a corrugated sheet, the secondary reference teaches that it is known in the art to form corrugated fiber cement sheets from fiber reinforced cement compositions.  Accordingly the formation of a corrugated fiber cement sheet is obvious.

Claims 1-4, 6-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Utagaki et al (US Patent Application Publication No. US 2008/0072796 A1.
The reference teaches, in claim 7, a fiber reinforced cement product comprising the following raw materials: not less than 28% by mass and not more than 32% by mass of a hydraulic inorganic material, not less than 54% by mass and not more than 58% by mass of a siliceous material, not less than 8% by mass and not more than 12% by mass of a woody reinforcement, not less than 1% by mass and not more than 5% by mass of a finely dividing fiber reinforced cement product, not less than 3% by mass and not more than 10% by mass of a finely dividing intermediate of fiber reinforced cement product.  Claim 10 teaches a process for manufacturing the fiber reinforced cement product according to claim 7 which comprises the following steps: preparing a slurry of raw materials by dispersing in water a mixture of a hydraulic inorganic material and a siliceous material and a woody reinforcement and a finely dividing fiber reinforced cement product and a finely dividing intermediate of fiber reinforced cement product used as main materials; forming a green mat by forming the slurry of raw materials; press-molding the green mat; and curing the press mat in autoclave.  Paragraphs [0080]-[0093] teach the fiber reinforced cement product and how it is finely divided such as by grinding.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a cured fiber cement powder which is ground.  It teaches providing an aqueous slurry comprising water, cement (hydraulic inorganic material), a fiber (woody reinforcement) and a finely divided fiber reinforced cement product.  The amount of the finely divided fiber reinforced cement product overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  It teaches the formation of a green fiber sheet (green mat).  It teaches that the composition is cured using an autoclave.  The instant claim differs from that of the reference in that it teaches autoclave curing not air-curing.  It would have been obvious to utilize any type of curing method as applicant has not shown that the use of air-curing produces any unexpected results as compared to autoclave curing.  Further the use of air-curing vs. autoclave curing would provide a cost saving as the need for an autoclave is avoided.  
As for claim 2, the reference teaches an amount that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 3, the reference teaches an amount that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claim 4, the reference teaches pressing before it is cured.
As for claim 6, it is within the level of ordinary skill in the art to determine the necessary pressing conditions as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As for claim 7, the reference teaches the use of filter pressing (paragraph [0126]) and press-molding (claim 10) which are mechanical presses.
As for claim 8, while the reference does not recite the same type of press it is within the level of ordinary skill in the art to utilize conventional pressing processes such as stack presses absent evidence showing otherwise.
As for claims 9 and 10, while the reference does not recite the manner in which the fiber cement product is cured it would have been obvious to utilize any type as the reference teaches broadly the use of a fiber cement product and therefore it would have been obvious to utilize any type of fiber cement product.
As for claim 11, the reference teaches, in paragraph [0088], the use of a striking type mill.  As a pendulum mill is an example of a striking type mill its use would have been obvious to one of ordinary skill in the art.
As for claim 12, the reference teaches a cement product.  While it does not recite an air-cured product as discussed with respect to claim 1, it would have been obvious to utilize any type of curing method as applicant has not shown that the use of air-curing produces any unexpected results as compared to autoclave curing.  
As for claim 14, the reference teaches the formation of a building material, i.e. a fiber reinforced cement siding (paragraph [0145]).
As for claim 15, the reference teaches an amount that overlaps the claimed range of amounts and overlapping ranges are deemed to be obvious.
As for claims 16-18, the reference teaches pressing before it is cured.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference.




Reference Cited By The Examiner
Soydan et al “Air-Cured Fiber-Cement Composite Mixtures with Different Types of Cellulose Fibers” fails to teach the use of fiber cement powder in the manufacture of the fiber cement.

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
August 30, 2022